Citation Nr: 0825821	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-37 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for depression with 
insomnia.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from August 1991 to October 
1999.  

This appeal arises from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The issues of entitlement to service connection for anxiety 
disorder and depression with insomnia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's tinnitus is not due to a disease or injury in 
active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In the present case, the RO provided the appellant pre-
adjudication notice by a letter dated in April 2005.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
these claimed conditions.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination and obtained medical opinions as to the etiology 
of the veteran's claimed tinnitus.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

The veteran contends that he incurred bilateral tinnitus 
during active duty as the result of being subjected to 
various forms of noise exposure.  He has asserted that his 
tinnitus is secondary to service-connected left ear hearing.  

The veteran's service treatment records are negative for 
complaints of, or treatments for, tinnitus.  

On VA audiological examination in September 1999, the veteran 
denied the presence of tinnitus.  

The veteran underwent ear and audiological examinations in 
May 2005 with the same VA examiner.  The veteran reported the 
onset of tinnitus in the last 3 to 5 years with a history of 
in-service exposure to tanks and aircraft.  Post-service, he 
had continued exposure to chainsaws, power tools, hunting 
weapons, but he claimed the use of ear protection.  He 
reported that the tinnitus was not present during active 
duty.  The examiner stated that the veteran's tinnitus was 
described as having a recent onset and did not fit the 
patterns normally associated with noise exposure.  The 
examiner concluded that since the veteran did not have 
tinnitus in service or until well after discharge, it would 
be unlikely that the current ringing is related to service 
noise or service related conditions.      

In this case, the veteran has a current diagnosis of 
tinnitus.  He is also competent to report in-service exposure 
to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet App 370 (2002).

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service.

The only competent medical opinion is from the 2005 VA 
examiner who stated that the veteran's current tinnitus was 
not due to service noise or any other service-related 
conditions.  That opinion took into account the veteran's 
report of in-service noise exposure.  There is no other 
medical opinion of record.  Accordingly, service connection 
for tinnitus is denied.

While the veteran claims that his tinnitus is a result of his 
active duty, as a lay person, he is not competent to render 
an opinion that the tinnitus is related to an injury or 
disease in service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

While in a July 2008 informal hearing presentation, the 
veteran's representative challenged the adequacy of the VA 
examiner's conclusion, the Board finds that such challenge is 
without merit.  A close review of the examination report 
reveals that the examiner provided a clear rationale for his 
conclusion based on a review of the veteran's complaints, 
medical history and physical examination of the veteran.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

As the preponderance of the evidence is against the claim for 
service connection for tinnitus, the benefit of the doubt 
doctrine is not applicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for tinnitus is denied.


REMAND

The veteran's claims for service connection for anxiety 
disorder and depression with insomnia warrant further 
development.

The veteran contends that his claimed psychiatric conditions 
are due to service-related events.   In particular, he 
contends that his job as a medic exposed him to various 
stresses which increased his anxiety.  

The veteran's service treatment records show that on report 
of medical history prior to entrance, the veteran denied any 
psychiatric treatment.  The entrance examination was negative 
for any diagnoses of a psychiatric disorder.  In October 
1996, the veteran was assessed as having an anxiety reaction.   
The veteran's discharge examination was negative for any 
diagnoses or treatment of a psychiatric condition.

Post-service, the veteran reported seeking ongoing mental 
health treatment from a private psychologist and a VA 
psychiatrist.  Complete copies of these records do not appear 
to be associated with the claims folder and should be 
obtained. 

In May 2005, a VA examiner diagnosed the veteran as having 
panic disorder without agoraphobia and dysthymic disorder, 
late onset, in remission.  The examiner opined that it was 
more likely than not that the veteran's current mental 
condition was related to the in-service assessment for 
anxiety as the veteran was having these attacks since he was 
14 years old.  The examiner also stated that the panic 
attacks without agoraphobia was not related to in-service 
diagnosis of anxiety.  The Board finds the VA examiner's 
opinion confusing.  Furthermore, the examiner's opinion 
appears to be based, at least in part, on the veteran's 
recitation of his history as the medical evidence does not 
support anxiety attacks prior to the veteran's service 
entrance.    

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history).  The veteran's service 
treatment records and other related documents should be 
reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993).

The Board finds that additional examination is necessary to 
allow for informed appellate review of the psychiatric 
disabilities on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available VA and private medical 
records concerning treatment received by 
the veteran for his psychiatric disorders, 
not already associated with the claims 
file.

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination. Any medically 
indicated special tests should be 
accomplished.  The examiner should first 
identify if any psychiatric disorder 
exists, and if so, should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any current psychiatric disorder had its 
onset during service, based on all of the 
pertinent VA and private medical evidence 
in the claims file.  In particular, the 
examiner should consider the service 
medical records and VA records, as well as 
any additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand. All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


